Citation Nr: 0612755	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for emphysema, to 
include bronchitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2002 and February 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal, the veteran and his brother 
testified at a personal hearing before the undersigned 
sitting in Los Angeles, California, in August 2005; a 
transcript of that hearing is associated with the claims 
file.

With regard to the veteran's claim of entitlement to service 
connection for emphysema, the Board notes that, at his August 
2005 Board hearing, he stated that he had first been 
diagnosed with emphysema and later told that he had 
bronchitis.  He also indicated that emphysema was the same as 
bronchitis.  As it is clear that the veteran intends to 
pursue a claim of entitlement to service connection for a 
respiratory disorder and has alternatively characterized such 
disorder as emphysema and bronchitis, the Board has rephrased 
the issue as reflected on the first page of this decision. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Hypertension was not manifested during service and is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, and such was not manifested 
within one year of the veteran's service discharge.

3.  Emphysema, to include bronchitis, was not manifested 
during service and is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

4.  In a final decision dated in September 1988, the Board 
determined that new and material evidence had not been 
received in order to reopen claims of entitlement to service 
connection for a back disability and varicose veins.

5.  None of the evidence received since the September 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disorder.

6.  None of the evidence received since the September 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for varicose veins.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, and such may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112  (West 
2002); 38 C.F.R. §§ 3.303, 307, 3.309 (2005).

2.  Emphysema, to include bronchitis, was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The September 1988 Board decision determining that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for a back disability 
and varicose veins is final.  38 U.S.C. § 4004(b) (1982) [38 
U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1988) 
[38. C.F.R. § 20.1100 (2005)].

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for varicose 
veins.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran filed his 
claims in March 2001 and the initial unfavorable decision was 
issued in January 2002, after the veteran had been provided 
with VCAA notice in September 2001 and October 2001 letters, 
in accordance with Quartuccio and Pelegrini, supra.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
pursuant to the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the September 2001 
and October 2001 letters of the information and evidence that 
was necessary to substantiate his service connection claims.  
Specifically, he was notified that evidence of a current 
disability and a nexus between that disability and service 
was necessary to establish service connection.  Moreover, 
pertinent to the veteran's claims to reopen, the September 
2001 letter advised him that his claims of entitlement to 
service connection for varicose veins and a back condition 
had previously been denied as the evidence did not show 
service incurrence or aggravation.  He was informed that new 
and material evidence showing that such disabilities arose in 
or became worse as a result of his military service was 
necessary in order for VA to review the merits of his claims 
in a new decision.  The veteran was notified that, for 
example, a medical report which only described his disability 
as it is now is not considered to be material to the issue of 
service connection; however, material evidence would be 
statements from doctors who treated him during or shortly 
following service.  The veteran was also advised that he 
could send evidence from persons who served with him or knew 
of his condition at the time of incurrence and that any 
evidence should include a description of the disability with 
dates of occurrence and symptoms observed.  Moreover, the 
January 2002 and February 2002 rating decisions specifically 
advised the veteran that new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board notes that, during the pendency of the veteran's 
appeal, Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. 
Vet. App. Mar. 31, 2006), was issued.  In such decision, the 
Court held that the VCAA requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the Board finds that the 
September 2001 letter sufficiently explained to the veteran 
that, in order to reopen his previously denied claims, he 
needed to submit evidence demonstrating that his back 
condition and varicose veins arose in or became worse as a 
result of his military service.  

In addition, VA informed the veteran in both letters about 
the information and evidence that VA would seek to provide.  
Specifically, the veteran was advised that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims, to include medical records, employment records, 
and records from other Federal agencies.  Such letters also 
indicated that VA would obtain private treatment records if 
the veteran provided adequate identifying information and VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
September 2001 and October 2001 letters, he was informed that 
he should provide adequate identifying information for any 
medical reports that he wished VA to request or obtain.  The 
veteran was further advised that it was his responsibility to 
ensure that such medical records were received by VA.  Both 
letters requested that he complete a Medical History form 
listing all VA and non-VA treatment he had received.  As 
indicated previously, the letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
Moreover, the September 2001 letter informed the veteran that 
he needed to submit new and material evidence demonstrating 
that his claimed back condition and varicose veins arose in 
or became worse as a result of his military service.  Also, 
the October 2001 letter advised the veteran that he should 
submit evidence showing that his claimed conditions were 
related to service. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In this regard, VA 
has informed him in the January 2002 and February 2002 rating 
decisions as well as the October 2003 statement of the case 
of the reasons for the denial of his claims and, in so doing, 
adequately informed him of the evidence that was needed to 
substantiate such claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim.  VA 
must provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating the claim or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection as well as his claims 
to reopen, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Additionally, the January 2002 and February 2002 rating 
decisions, October 2003 statement of the case, and November 
2004 supplemental statement of the case informed the veteran 
that the evidence did not show entitlement to the benefits 
sought.  Also, the October 2003 statement of the case and 
November 2004 supplemental statement of the case advised the 
veteran of the procedural history of his claims, the 
adjudicative actions taken, and the evidence received.  Also, 
the November 2004 supplemental statement of the case included 
VA's duties to assist under 38 C.F.R. § 3.159, with relevant 
cites to the United States Code.  Moreover, in addition to 
the above-referenced documents, the veteran provided 
testimony at his August 2005 Board hearing before the 
undersigned Veterans Law Judge.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, a November 1958 statement 
from Dr. Fillerup, VA examination reports dated in January 
1959 and August 1973, records from United Family Care, VA 
treatment records, a July 2001 MRI from the Palm Imaging 
Institute, and a September 2005 statement from Dr. Fernando 
are contained in the claims file.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  With respect to the veteran's 
service connection claims, the Board finds that a current VA 
examination to determine whether the veteran's claimed 
hypertension and emphysema, to include bronchitis, are 
etiologically related to service is not necessary to decide 
his claims.  Any current medical opinion linking such 
disabilities to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to hypertension or high 
blood pressure, or, any respiratory difficulties in service, 
there is no competent basis upon which to conclude that the 
veteran's current disabilities are related to service.  In 
addition, no competent medical evidence even suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that further examination 
is not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.  

Pertinent to the veteran's claims to reopen, the Board notes 
that the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claims are 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.


II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection Claims

At his August 2005 Board hearing, the veteran contended that 
he had nervous problems in service and may have been 
diagnosed with hypertension at such time.  He indicated that 
he was currently on medication in order to control his high 
blood pressure.  The veteran further claimed that he was 
exposed to numerous chemicals while in service, but did not 
recall whether he was treated for respiratory problems during 
such time.  He stated that currently coughed all night as a 
result of emphysema or bronchitis.  Therefore, the veteran 
contended that service connection is warranted for 
hypertension and emphysema, to include bronchitis.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses pertaining to 
hypertension or high blood pressure, or, any respiratory 
difficulties.  His separation examination, dated in October 
1954, revealed that his lungs and chest were normal upon 
clinical evaluation and his blood pressure was 104/64.  

A November 1958 statement from Dr. Fillerup indicates that 
the veteran was treated in July 1958 for flu syndrome with 
associated pleuritis of the right side.  Such persisted 
approximately one week, but Dr. Fillerup indicated that such 
should not give any permanent difficulty.  At a January 1959 
VA examination, the veteran's blood pressure was 120/70 and, 
in August 1973, a VA examination report reflects a blood 
pressure reading of 136/78.  

VA treatment records dated in the mid-1980's do not show a 
diagnosis of hypertension; however such do reflect that the 
veteran's blood pressure was elevated.  Specifically, from 
February 1985 to October 1987, the veteran's blood pressure 
readings were 110/80, 128/90, 140/96, 130/90, 110/88, 120/90, 
130/100, 150/100, 130/84, 142/100, 130/84, 140/86, and 
130/90.  Treatment records dated during such time also 
consistently showed that, upon physical examination, the 
veteran's lungs were clear.  Also in July 1986, the veteran 
was diagnosed with a viral upper respiratory infection and, 
in October 1986, he was diagnosed with sinusitis.

Records dated from August 1994 to December 2001 from United 
Family Care show that, in October 1994, it was noted that the 
veteran had hypertension for 10 years and was on medication 
and he quit smoking 25 years previously.  Such records also 
reflect a diagnosis of hypertension, which was noted to be 
under adequate control with medication.  In April 1998, the 
veteran complained of dizziness and nausea secondary to 
coughing, green phlegm, headache, and runny nose.  After an 
examination, the veteran was diagnosed with viral upper 
respiratory infection with secondary bronchitis and viral 
labyrinthitis.  In January 2000, the veteran was seen with 
complaints of a cough, green phlegm, and chest discomfort for 
the prior week and a half.  Following a physical examination, 
the veteran was diagnosed with bronchitis.  

VA treatment records dated from June 2000 to January 2003, 
reflect a diagnosis of hypertension.  Such demonstrate that 
the veteran was on medication for it and his hypertension was 
well-controlled.  VA records are negative for respiratory 
complaints and consistently show that the veteran's lungs 
were clear to auscultation bilaterally.

Pertinent to hypertension, the Board notes that, if such 
disease manifests to a degree of 10 percent within the first 
year after the veteran's discharge from military service, he 
is entitled to service connection on a presumptive basis.  
However, the earliest elevated blood pressure readings are 
dated in the mid-1980's, approximately 30 years after the 
veteran's October 1954 discharge from active duty military 
service.  Moreover, an October 1994 record from United Family 
Care reflects that the veteran had been diagnosed with 
hypertension 10 years previously.  As such, the veteran is 
not entitled to service connection for hypertension on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.    

Regarding the veteran's claimed respiratory disorder, the 
Board observes that the evidence of record fails to 
demonstrate a current diagnosis of emphysema; however, in 
April 1998 and January 2000, he was diagnosed with 
bronchitis.  Therefore, the Board has considered whether the 
latter respiratory disorder is related to the veteran's 
military service. 

While the veteran has current diagnoses of hypertension and 
bronchitis, the record contains no competent medical opinion 
that such disabilities are related to a disease or injury 
during service or otherwise had their onset during service.  
Therefore, the only evidence suggesting a nexus between 
active duty service and such disabilities is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's hypertension or bronchitis and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hypertension and emphysema, to include 
bronchitis.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.

IV.  New and Material Claims

At his August 2005 Board hearing, the veteran contended that 
he had back problems during his military service and has 
submitted adequate evidence demonstrating a current 
disability.  He stated that his back disorder began when he 
had a spinal tap during service.  Regarding his varicose 
veins, the veteran claimed that he had surgery during his 
military service for such disability and currently had to 
wear stockings in order to manage the symptoms.  Therefore, 
the veteran contended that he had submitted new and material 
evidence sufficient to reopen his claims and grant service 
connection for a back disorder and varicose veins on the 
merits.

In a final decision dated in September 1988, see 38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1988), the Board 
determined that new and material evidence had not been 
received in order to reopen claims of entitlement to service 
connection for a back disability and varicose veins.  It was 
noted that a February 1959 rating decision by the RO denied 
service connection for a back disability and varicose veins.  
Such decision found that the veteran's preexisting varicose 
veins did not increase in severity during service and that a 
chronic back disorder was not demonstrated during the 
veteran's service.  The Board considered the veteran's 
service medical records, statements from private physicians, 
VA examination reports dated in January 1959 and August 1973, 
and VA outpatient treatment records.  The Board found that 
the February 1959 rating decision was fully supported by the 
evidence then of record, to include the January 1959 VA 
examination that demonstrated no recurrence of varicose veins 
and a normal back.  Similarly, the Board found that the 
evidence received following the February 1959 rating decision 
did not show that the veteran's varicose veins increased in 
severity during service.  Also, the Board noted that the 
August 1973 VA examination revealed that the veteran had 
suffered two back injuries in the early 1960's and determined 
that it was apparent that the surgical procedures for his 
back were due to such post-service injuries, rather than 
anything that occurred during service.  As such, the Board 
found that the additional evidence did not provide a new 
factual basis to warrant service connection for either 
varicose veins or a back disability.

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claims to reopen in March 2001, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1988 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the Board's September 1988 decision, evidence 
consisting of VA treatment records and private medical 
reports has been received.  Pertinent to the veteran's claim 
of entitlement to service connection for a back disorder, 
such newly received evidence demonstrates a current 
disability.  Records dated from August 1994 to December 2001 
from United Family Care show a history of lower back pain 
with back surgeries as well as complaints of radiating back 
pain.  A May 2001 X-ray showed severe degenerative arthritis 
of the lumbar spine with progression since a February 1998 
study and laminectomy defects at L2, L3, and L4, with a 
suggestion of a posterior fusion from L4 to S1.  In July 
2001, an MRI from the Palm Imaging Institute, revealed 
extensive post-operative and degenerative changes with disc 
space narrowing and marginal spurring at all levels and some 
mild change of epidural fibrosis, but no disc herniation, 
spinal stenosis, or foraminal stenosis was identified.  VA 
treatment records dated from June 2000 to January 2003 
reflect complaints of radiating back pain.  A June 2000 
record indicates that the veteran underwent a multi-level 
lumber laminectomy.  The pre- and post-operative diagnosis 
was L2, L3, and L4 lumbar spinal canal stenosis with 
secondary chronic low back pain radiating mostly to the right 
lower extremity.  It was noted that the veteran had two prior 
lumbar spine surgeries in the 1960's and the last one had 
included a lumbar fusion.  In December 2000, it was noted 
that the veteran had severe degenerative disc disease and 
spondylolisthesis that contributed to his lumbar pain 
syndrome.  A June 2002 record shows that the veteran had 
degenerative joint disease of the low back.  He was status-
post fusion in the 1960's and, in July 2000, he had surgery 
for severe spinal stenosis.  In August 2002, a diagnosis of 
lumbar post-laminectomy syndrome was diagnosed.

Regarding the veteran's claim of entitlement to service 
connection for varicose veins, the newly received evidence 
shows that, in October 2001, the veteran complained of 
varicose veins in his right calf at United Family Care.  It 
was noted that such were not really bothering him but he wore 
tight socks with some relief.  The assessment included mild 
right leg varicose veins and the physician assured the 
veteran that surgery was not necessary and he should continue 
with his stockings.  In June 2000, VA records show that the 
veteran requested Ted hose for his varicose veins.  In August 
2000, December 2000, November 2001 and June 2002, VA records 
reflect that the veteran was using hose.  Also, according to 
Dr. Fernando in September 2005, the veteran was being treated 
for symptomatic varicose veins.   

The evidence received since 1988 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

Regarding the veteran's back disorder claim, the Board found 
in September 1988 that the evidence received since the RO's 
final February 1959 decision continued to fail to show that a 
chronic back disorder was demonstrated during the veteran's 
service.  Since the 1988 decision, no competent medical 
evidence linking the veteran's current back disability to his 
military service has been received.  The newly received 
evidence, as discussed previously, demonstrates only that the 
veteran has a current back disability, which was already of 
record in 1988.  The Board does note that the evidence 
received since 1988 shows a diagnosis of degenerative joint 
disease of the back; however, such does not reflect that it 
manifested to a degree of 10 percent within one year of the 
veteran's service discharge.  Therefore, it is not so 
significant so as to warrant reconsideration of the veteran's 
claim under VA regulations pertinent to presumptive service 
connection.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As such, the newly received evidence is 
cumulative and redundant as there is still no competent 
medical evidence of record demonstrating that a back 
disability was incurred during the veteran's military 
service.  

Pertinent to the veteran's varicose veins claim, the Board 
observes that evidence received since 1988 demonstrates only 
current treatment for symptomatic varicose veins.  The Board 
determined in September 1988 that the evidence received since 
the February 1959 rating decision failed to show that the 
veteran's preexisting varicose veins increased in severity 
during service.  At the time of the Board's September 1988 
decision, the evidence of record included VA outpatient 
treatment records that reflected current treatment for 
symptomatic varicose veins.  As such, the newly received 
evidence is cumulative and redundant of the evidence of 
record at the time of the Board's 1988 denial.  Moreover, 
such does not show that the veteran's preexisting varicose 
veins increased in severity during service.   

Therefore, since the final Board denial, the only evidence of 
a nexus between a back disorder and service that has been 
received consists of the veteran's own statements.  Also, the 
only evidence that his preexisting varicose veins increased 
in severity during service is limited to the veteran's own 
statements.  Such is not competent evidence since laypersons 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu, supra; see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim).  

In the face of the above facts, the Board finds that the 
evidence received since the Board's September 1988 decision 
is not so significant that it must be considered in order to 
fairly decide either the veteran's claim of entitlement for 
service connection for a back disorder or his claim of 
entitlement to service connection for varicose veins.  For 
these reasons, the Board finds that the evidence received 
subsequent to the Board's 1988 decision is not new and 
material and, as such, the requirements to reopen the claims 
of entitlement to service connection for a back disorder and 
varicose veins have not been met.  


ORDER

Service connection for hypertension is denied.

Service connection for emphysema, to include bronchitis, is 
denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a back disorder is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for varicose veins is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


